     Case 1:19-cr-00059-LO Document 32 Filed 06/11/19 Page 1 of 3 PageID# 195



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA                   )
                                           )
               v.                          )      No. 1:19-cr-59
                                           )      Hon. Liam O’Grady
DANIEL E. HALE,                            )
                                           )
               Defendant.                  )

                     MOTION FOR PRO HAC VICE ADMISSION

        Undersigned counsel for Daniel E. Hale pursuant to Local Rule 57.4, moves this

Court to grant pro hac vice status to pro bono co-counsel Tor Ekeland, Esquire so that he

can appear on behalf of the defendant at his upcoming court hearings. The undersigned

states the following in support of this motion:

1.      The defendant, Daniel Hale, is charged in a five count superseding indictment

        with, among other charges, theft of government property; and obtaining, retaining,

        and disclosing classified information. His arraignment was held on May 17,

        2019, and a status conference has been scheduled for July 12, 2019.

2.      Tor Ekeland is the managing partner at the law firm of Tor Ekeland Law, PLLC.

        He has been working pro bono on the defendant’s case since June 2019. His law

        firm is a participating partner in the Federal Public Defender=s Pro Bono Counsel

        Program. Mr. Ekeland has been supervised by the undersigned, who will be

        present in court with him at all of the defendant’s court hearings.

3.      Mr. Ekeland has been a partner at Tor Ekeland Law, PLLC since December 2011.

        Previously, he was a litigation associate at Sidley Austin LLP. He is a 2006
     Case 1:19-cr-00059-LO Document 32 Filed 06/11/19 Page 2 of 3 PageID# 196



        graduate of the Fordham University School of Law and is licensed to practice law

        in New York. Mr. Ekeland is admitted to practice before several federal courts,

        including the U.S. District Courts for the Eastern, Southern and Northern Districts

        of New York, and the Eastern and Southern Districts of Texas. Attached, is Mr.

        Ekeland’s Application for Pro Hac Vice admission before the instant Court.

4.      Given that Mr. Ekeland’s work on the defendant=s case is pro bono and done under

        the auspices of the Federal Public Defender=s Pro Bono Counsel Program, the

        undersigned also moves for a waiver of the $75.00 pro hac vice fee.

        Accordingly, for the foregoing reasons, it is respectfully requested that this motion

be granted and that the Court enter the proposed attached order.

                                                  Respectfully submitted,

                                                  DANIEL E. HALE
                                                  By Counsel


                                                                /s/
                                                  Todd M. Richman, Esq.
                                                  Va. Bar No. 41834
                                                  Cadence Mertz, Esq.
                                                  Va. Bar No. 89750
                                                  Assistant Federal Public Defenders
                                                  Attorneys for Mr. Hale
                                                  1650 King Street, Suite 500
                                                  Alexandria, Virginia 22314
                                                  (703) 600-0845 (T)
                                                  (703) 600-0880 (F)
                                                  Todd_Richman@fd.org (email)
                                                  Cadence_Mertz@fd.org (email)


                                              2
  Case 1:19-cr-00059-LO Document 32 Filed 06/11/19 Page 3 of 3 PageID# 197




                             CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2019, I will electronically file the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to all counsel of record.

       Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of
the foregoing pleading will be delivered to Chambers within one business day of the
electronic filing.


                                                                 s/
                                                Todd M. Richman, Esq.
                                                Va. Bar No. 41834
                                                Attorney for Mr. Hale
                                                Assistant Federal Public Defender
                                                1650 King Street, Suite 500
                                                Alexandria, Virginia 22314
                                                (703) 600-0845 (T)
                                                (703) 600-0880 (F)
                                                Todd_Richman@fd.org (email)




                                            3
